Order entered April 12, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-01390-CV

           IN RE DALLAS PLASTIC SURGERY INSTITUTE, INC.,
  DALLAS DAY SURGERY CENTER, INC., SAMEER SUBHASH JEJURIKAR, M.D.,
          AND SAMEER SUBHASH JEJURIKAR, M.D., P.A., Relators

                 Original Proceeding from the 14th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-17-15886

                                          ORDER
                             Before Justices Bridges and Whitehill

       Based on the Court’s opinion of this date, we DENY relators’ petitions for writ of

mandamus. We LIFT the Court’s November 16, 2018 stay of the requirement that relators

comply with paragraph 4 of the trial court’s October 24, 2018 discovery order and LIFT the

Court’s November 27, 2018 stay of the trial court’s November 7, 2018 order requiring relators to

produce medical records. We ORDER relators to bear their own costs, if any, of this original

proceeding.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE